DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 15 is objected to because of the following informalities:  duplicate presentation of structural limitations (filament diameters are required in independent claim1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 requires a yarn having a diameter between 0.5 mm and 6.0 mm; however, independent claim 1 requires coil diameters between 7.0 mm and 10.0 mm.  The coil diameters correspond with the yarn diameter and thus, claim 14 is inconsistent with the bead structure of claim 1.   
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucher (US 2015/0144245, of record) and further in view of Huyghe (US 2015/0174968, of record).
As best depicted in Figure 3, Bucher is directed to a bead element and a tire incorporating said element.  Bucher further teaches that said element is defined by at least one core yarn 30 (single yarn or plurality of yarns) comprising a multifilament textile fiber (e.g. glass fibers having a diameter between 2 and 30 microns) embedded in an organic matrix (e.g. thermoset resin) and an outer sheath layer C1 comprising a metal wire (Paragraphs 15-22, 75, and 79).  The claims as currently drafted fail to exclude viewing layer C1 as “an outer sheath layer”.  In terms of the properties of said element, each core yarn has a preferred density between 1.4 and 2.5 g/cm3 (Paragraph 54) and a diameter between 6 mm and 20 mm (Paragraph 74). 
In such an instance, though, Bucher fails to specifically describe a triangular cross section formed with three coils.  As detailed above, though, Bucher specifically states that a single yarn may be wound in a number of coils (Paragraph 17).  This disclosure suggests the inclusion of at least two coils.  One of ordinary skill in the art at the time of the invention would have found it obvious to include three coils given the general disclosure to use “a number of coils”.  Additionally, the claimed triangular configuration is consistent with core assemblies formed with three coils, as shown for example by Huyghe (Paragraphs 3 and 4).  Also, the 
Lastly, regarding claim 1, the metal wires have a diameter “more or less equal to 1.55 mm” (Paragraph 80). 
With respect to claims 2 and 3, Bucher teaches the use of a single yarn or plurality of separate yarns to define the core (Paragraph 18).
Regarding claim 4, Bucher teaches a preferred yield strength of at least 1,200 MPa (Paragraph 27).
With respect to claim 5, Bucher teaches a modulus less than 100 GPa (Paragraph 28).
As to claim 6, Bucher teaches a preferred ratio less than 0.7 (Paragraph 22).
Regarding claim 7, Bucher teaches a ratio greater than 0.25 (Paragraph 24).
With respect to claims 8 and 9, Bucher teaches a ratio between 5 percent and 75 percent (Paragraphs 30 and 31).
As to claims 10 and 11, Bucher teaches a ratio between 25% and 75% (Paragraphs 32 and 33).
 	Regarding claim 12, Bucher teaches a preferred ratio of at least 0.4. 
With respect to claim 13, Bucher teaches yield strength values considerably greater than 200 MPa (Table 1).
As to claim 14, Bucher teaches an embodiment in which individual yarns have a diameter between 2.5 mm and 10 mm (Paragraph 86).
Regarding claims 15 and 16, the textile filamentary elements of Bucher have a diameter between 2 and 30 microns (Paragraph 39) and can be continuous (Paragraph 40).

 	As to claim 18, Bucher teaches the use of a wide variety of textile fibers, including glass fibers, carbon fibers, and mixtures thereof (Paragraph 12).
With respect to claim 19, Bucher teaches the use of thermoset resins (Paragraph 13).  
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 13, 2021